Citation Nr: 0520255	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, including 
as secondary to an already service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In June 2003, the veteran, sitting at the RO in 
Denver, testified at a hearing via videoconference with the 
undersigned, sitting at the Board's central office in 
Washington, DC.  In a March 2004 decision, the Board denied 
the veteran's claims for an increased initial evaluation for 
PTSD and an effective date earlier than November 20, 2000, 
for the award of a 50 percent evaluation for PTSD.  At that 
time, the Board also remanded the veteran's claim for service 
connection for sleep apnea to the RO for further evidentiary 
development.

In April 2005 rating action, the RO granted service 
connection and a noncompensable disability evaluation for 
insomnia.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record demonstrates that 
the veteran's sleep apnea symptoms cannot be dissociated from 
his service-connected maxillary sinusitis.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, his mild 
obstructive sleep apnea is proximately due to or the result 
of his service-connected maxillary sinusitis.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002): 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an April 1992 rating decision, the RO awarded service 
connection and a noncompensable (0 percent) disability 
evaluation for left maxillary sinusitis.  

An October 1993 VA clinical record reflects a diagnosis of 
possible narcolepsy.

A March 1994 VA clinical record includes an assessment of 
mild sleep apnea secondary to upper airway obstruction.

A March 1994 private polysomnogram report was positive for a 
mild degree of obstructive sleep apnea.  It was noted that 
the findings could also be consistent with an upper airway 
resistance syndrome. 

A March 1997 VA examination report reflects that the 
veteran's disorders included chronic fatigue.  The pertinent 
diagnosis was questionable fatigue that did not clearly meet 
many of the criteria for chronic fatigue syndrome, and it was 
noted that the veteran obviously had multiple explanations 
for his fatigue, including his history of depression and 
dental problems.

In an August 1999 signed statement, W.D.C., M.D., an 
allergist, said he treated the veteran for chronic sinus 
symptoms and hay fever.  Current symptoms included 
intermittent nasal congestion and drainage, with obvious hay 
fever symptoms when he was exposed to hay fields due to be 
cut.  

A July 2000 private polysomnogram report indicates that 
comparison was made with a July 1994 study, which showed 
somewhat more frequent obstructive apneas and a mild increase 
in apnea/hyponea index, again compatible with mild 
obstructive sleep apnea.

In December 2000, the RO received the veteran's claim for 
service connection for obstructive sleep apnea and PTSD, and 
for an increased rating for his service-connected sinusitis.

A February 2001 VA clinical record indicates that a 
respiratory therapist issued a CPAP (continuous positive 
airway pressure) machine to the veteran, apparently to aid 
with his sleep apnea.

In February 2001, the veteran underwent VA examination for 
PTSD.  According to the examination report, the examiner 
noted several stressors believed secondary to the veteran's 
PTSD.  It was also noted that, over the years, the veteran 
had suffered from a persistent sleep disorder and experienced 
nightmares associated with combat-related events.

Also in February 2001, the veteran underwent VA examination 
for his sinusitis.  He reported sinusitis attacks 
approximately every one or two months, and had breathing 
difficulty through his nose with an acute sinus attack.  He 
described occasional shortness of breath without exertion, 
and generally had shortness of breath after running about one 
block or if he walked approximately 50 yards.  Chronic 
sinusitis was diagnosed.

A February 2001 VA respiratory diseases examination report 
reflects the veteran's report of intermittent drowsiness 
during the day, and that he had a CPAP machine for nightly 
use for sleep apnea.  The diagnosis was sleep apnea, under 
treatment.

Service connection for PTSD with depression was granted by 
the RO in the June 2001 rating decision, which awarded a 50 
percent disability evaluation.  At that time, the RO also 
awarded a 10 percent disability evaluation for the veteran's 
service-connected maxillary sinusitis. 

During his June 2003 Board hearing, the veteran testified 
that he experienced nightly sleep disturbance.  He described 
undergoing sleep studies that showed he had sleep apnea, and 
said he had first noted having sleep apnea after his return 
from service in Saudi Arabia.  He said doctors did not know 
what caused the problem, and he thought it might be due to 
his PTSD.

Pursuant to the Board's March 2004 remand, the veteran 
underwent another VA examination in December 2004.  According 
to the examination report, the veteran's medical records were 
reviewed.  The February 1994 and July 2000 positive 
polysomnograms were noted, most recently diagnosing mild 
sleep apnea.  It was further noted that a CPAP machine was 
issued in 2001 and the veteran used the CPAP device with air 
but only tolerated it when he was very tired.  It was also 
noted that the veteran's PTSD began in 1993, for which he 
took prescribed medication, a side effect of which was weight 
gain.  Other problems included heartburn that started in 
2002, and joint pain and sinusitis since 1991.  The veteran 
described having neurological and pulmonary symptoms that 
included sleep apnea symptoms.  

Upon clinical evaluation, the diagnosis included chronic 
sinusitis.  In the VA examiner's opinion, it was "less 
likely as not (less than 50/50 probability)" that the 
veteran's sleep apnea was "caused by or a result of activity 
duty activities".  The VA examiner also opined that it was 
"as likely as not related to the diagnosis of PTSD."  
According to the VA examiner, the veteran's "obstructive 
sleep apnea is partially associated with his body habitus.  
His insomnia is more likely than not associated with his . . 
. PTSD."  

Further, in the VA examiner's opinion, the veteran's "sleep 
apnea is at least as likely as not (50/50 probability) caused 
by or a result of the chronic sinusitis".  The VA physician 
said that the "veteran is service-connected for chronic 
sinusitis and had a problem with allergic rhinitis and 
chronic sinusitis which is often associated with obstructive 
sleep apnea."  The VA examiner stated that it was "as 
likely as not that the sleep apnea that was diagnosed 2 years 
after discharge was [the] result of the chronic sinusitis and 
allergic rhinitis."  Mild obstructive sleep apnea was 
diagnosed.

As noted above, in an April 2005 rating decision, the RO 
awarded service connection for insomnia as secondary to the 
veteran's service-connected PTSD with depression, and 
assigned a non-compensable disability evaluation.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for service 
connection for sleep apnea.  In view of the disposition 
below, no useful purpose would be served by delaying the 
adjudication of this issue further to conduct additional 
development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for his sleep apnea, and has suggested that it is 
secondary to his service-connected PTSD.

As the record reflects, service connection is currently in 
effect for maxillary sinusitis, and for PTSD with depression.  
The probative medical evidence of record shows that the 
veteran has been diagnosed with mild obstructive sleep apnea.  
In December 2004, a VA examiner examined the veteran and 
reviewed his medical records.  This VA examiner stated that 
the veteran's sleep apnea was as likely as not related to the 
diagnosed PTSD, although from a review of the context of that 
statement it appears the examiner meant that PTSD had not 
caused the veteran's sleep apnea.  The examiner concluded 
that the veteran's insomnia was more likely than not 
associated with the veteran's PTSD (as noted above, in April 
2005, the RO granted service connection for insomnia).  

More significant is that the VA examiner also opined that the 
veteran's sleep apnea was "at least as likely as not' caused 
by his service-connected chronic sinusitis.  The VA examiner 
noted that the veteran was service-connected for chronic 
sinusitis and had a problem with allergic rhinitis and 
chronic sinusitis that was often associated with obstructive 
sleep apnea.  In the VA examiner's opinion, it is "as likely 
as not" that the veteran's sleep apnea, diagnosed two years 
after his service separation is the result of the chronic 
sinusitis and allergic rhinitis.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions that 
service connection for sleep apnea is warranted.  In light of 
the recent VA examiner's medical opinion, the Board finds 
that the mild obstructive sleep apnea is due to the veteran's 
service-connected maxillary sinusitis.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for mild obstructive 
sleep apnea, as secondary to service-connected maxillary 
sinusitis, is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3,310.


ORDER

Service connection for mild obstructive sleep apnea, as 
secondary to service-connected maxillary sinusitis, is 
granted.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


